AFH RN!; Opinion issued january 31, 2013.




                                                In The
                                 (tiitrt UI
                          FiftI i1rirt uf xwa at t1a11a
                                        No. 05-11-01578-CV


                                  IN THE INTEREST OF R.J.P.


                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 296-52377-97


                                            OPINION
                           Before Justices Lang-Miers, Myers, and Lewis
                                  Opinion By Justice Lang-Miers

        Father appeals from the trial court’s order modifying Father’s obligation to pay child support

to Mother for the care of their disabled adult son. On appeal Father argues that the amount of child

support ordered is incorrect because the trial court did not offset it by the amount of’ social security

benefits the son would receive. We affirm.

                                           BA CKG ROUND

       Mother and Father were divorced in 1998, when their son R.J.P. was 29. R.J.P. has Down

syndrome and lives with Mother. In 2010, when R.J.P. was 41, Father filed a petition to modify the

parent-child relationship, seeking to terminate his $1 ,000-pcr-month child support obligation on the

grounds that (1) Father’s income is “practically non-existent,” and (2) R.J.P. had a history of full

time employment and was capable of working full time.
        The trial cou at held a hearing at which both Father and Mother aeslilied. The following lacts

were undisputed. At the time ol the divorce Father earned SI 50,00() per year and was ordered to pay

SI ,000 per month in child support. Father retired in 2002 and at the time of the hearing had recently

applied for and started receiving social security. His income from social security and investment

dividends am! interest   is   approximately S2.43() per month, or      0,00() per ‘ear    Father also has

between S500.00() and $700,00() in IRA accounts. \vhic ii he estimates will generate S25.00() or

$30,000 per year when he begins drawing on them. Al the time of the hearing RiP. was receiving

$618 per month in social security. But because Father started receiving social security, RIP. was

eligible to start receiving SI .116 per month in social security, an increase ot $498    per   month.

        At the conclusion ot the hearing the trial court ordered that Father’s child   support   obligation

be reduced to $78() per month. The trial court did not issue findings of fact and conclusions of law.

                                                 ANALYsIs

        On appeal Father argues that the trial court erred when it calculated Father’s child support.

More specifically, relying on     section   154. 133 of the Texas Family Code, he argues that the child

support award should have been $282 per month because the $780 per month ordered should have

been reduced by $498 per month due to the additional social security R.J.P. would be receiving.

        To preserve most issues for appellate review, a party must bring the issue to the trial court’s

attention by timely request, objection, or motion. See TF:x. R. App. P. 33. 1. “If the matter is not

presented to the trial court, the trial court has no opportunity to rule on the issue or to correct its

ruling if it is made in error.”        In re Marriage of Lendrnan, 170 S.W.3d 894, 898 (Tex.

App.—Texarkana 2005, no pet.) (citing Lewis v. Tex. Emp ‘rs ‘Ins. Ass ‘n, 246 S.W.2d 599, 600 (Tex.

1952)); see also Powell r’. Powell, 604 S.W.2d 491, 493 (Tex. Civ. App.—Dallas 1980, no writ)

(“The orderly administration of justice requires that issues and objections be raised in the trial court

so that justice may be done there rather than to permit a litigant to wait until after the trial court has


                                                    —2—
acted adversely and then complain for the first time on appeal.”); In n D.W, 249 S.W.3d 625.

643—44 (Tex. App—Fort Worth), pet. denied, 260 S.W.3d 462 (Tex. 2008) (per curiam) (noting

rules of civil and appellate procedure “assure that parties must bring every complaint oferror to the

attention of the trial court in a timely manner, and they provide the thai court ample opportunity at

every step of the trial proceedings to cure its own errors and grant new trials when needed, so as to

eliminate unnecessary appeals”).

        In this case Father did not raise a complaint in the trial court that the amount ofchild support

ordered by the trial court was not adequately offset by RJ.P.’s social security. He did not object or

cite section 154.133 of the family code when the trial court announced its ruling at the conclusion

of the hearing, nor did he raise a complaint about the amount of child support ordered or cite section

154.133 in a motion for new trial after the trial court signed its written order. Because Father did

not present his complaint to the trial court, he has not preserved this issue for appellate review. See

TEx. R. App. p. 33.1; see also In re A.B.P., 291 S.W.3d 91,99—100 (Ta. App.—Dallas 2009, no

pet) (father did not preserve appellate argument that trial court erred when it awarded attorneys’ fees

in the nature of child support because he did not raise argument in trial court); In re Marriage of

Roberson, No. 05-07-0106 l-CV, 2008 WL 4868345, at 2 (Tex. App.—Dallas Nov. 12, 2008, no

pet) (men op.) (mother did not preserve complaint that appointment ofjoint managing conservators

conflicted with family code section 153.004 because she did not cite section 153.004 in the trial

court or object to appointment ofjoint managing conservators); In re J.S.H., No. 01-08-00563-CV.

2010 WI
     0 987247, at 1 (Tex. App.—Houston [1st Dist] Mar. 18, 2010, no pet) (mem. op.)

(“[Appellant] did not object at trial to the amount of child support ordered by the trial court This

issue, therefore, is not preserved for appeal.”).




                                                    -3-
      We resolve Father s sole issue on appeal against him and affirm.




                                                                          /
                                                  EL1ZABLT1i LANG-MIERS
                                                  JUSTICE



11 1578RP05




                                            -4-
                                Itiurt øf ua1
                        3iffl! 1itrirt nf Jrxa at kit1a
                                        JUDGMENT
IN THE INTEREST OF R.J.P.                               Appeal from the 296th Judicial 1)istrict
                                                        Court of Collin County. Texas. (Tr.Ct.No.
No 05 II 01 57 CV                                       296-52377-97)
                                                        Opinion delivered by Justice Lang-Miers,
                                                        Justices Myers and Lewis participating.

     In accordance with this Court’s opinion of this (late, the judgment of the trial court is
AFFIRMEL). It is ORL)KRED that Marjorie Pashuck recover her costs of this appeal from
Raymond J. Pashuck. Sr.


Judgment entered January 31, 2013.



                                                    /       I                7/         /



                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE